June 30, 1921. The opinion of the Court was delivered by
This is an appeal from decree of Circuit awarding the custody and care of two children to the respondent, the father, over that of the grandfather, the appellant.
The exceptions, three in number, impute error to his Honor in his findings that the best interests of the children was that they be given to the father, and not to remain in the care and custody of the appellant, the grandfather. The appellant has failed to convince us by the evidence in *Page 213 
the case that his Honor was in error, and that we should substitute our judgment for that of the Circuit Court. The greater weight of the testimony sustains his Honor's findings.
All exceptions are overruled, and judgment affirmed.